NOT FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                          FEB 05 2016

                           FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




JUAN PABLO ORQUIZA;                              No. 13-16364
MAXIMINO BUENAVENTURA,
individually and on behalf of other              D.C. No. 2:11-cv-01374-JCM-
persons similarly situated,                      CWH

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
 v.

MICHAEL BELLO,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                      Argued and Submitted January 5, 2016
                           San Francisco, California

Before:      WALLACE, KOZINSKI and O’SCANNLAIN, Circuit Judges.

      Plaintiffs suggest that Bello was their “employer” for the purposes of the

Fair Labor Standards Act (FLSA) because he determined their method of payment

and had the power to hire and fire employees. We question whether Bello had the


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                                page 2
power to hire and fire. The district court’s analysis of this question, which focused

on whether Bello actually hired or fired, is inapt. But, even if Bello did have this

power, our review of “the total employment situation and the economic realities of

the work relationship” compels the conclusion that Bello was not the plaintiffs’

employer. Bonnette v. Cal. Health & Welfare Agency, 704 F.2d 1465, 1470 (9th

Cir. 1983); see 29 U.S.C. § 203; Lambert v. Ackerley, 180 F.3d 997, 1012 (9th Cir.

1999) (en banc). Bello’s connection to the plaintiffs was too attenuated to

establish an employer/employee relationship.

      The motion of the Southern Nevada Labor Management Cooperation

Committee et alius to become amici is GRANTED. The Clerk will file the brief.

      AFFIRMED.